Citation Nr: 1411969	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  06-34 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for Posttraumatic Stress Disorder (PTSD), prior to February 11, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from January 1969 to January 1971, to include a tour of duty in the Republic of Vietnam. Additionally, the Veteran has unverified service in the Army Reserve from January 1975 to August 1995. He is also a recipient of the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned an initial 30 percent evaluation, effective March 7, 2005- the date of the claim. Subsequently, in September 2006, the RO increased the evaluation for PTSD to 50 percent, effective March 7, 2005. In April 2012, the Board issued a decision, which denied, in part, an initial evaluation rating in excess of 50 percent. Thereafter, in March 2013, the United States Court of Appeals for Veterans Claims granted a Joint Motion for Remand, which vacated the portion of the April 2012 Board decision that addressed the Veteran's PTSD.

As the RO increased the Veteran's PTSD evaluation in May 2013 to 100 percent, effective February 11, 2011, the time period from February 11, 2011 to the present is not under consideration because 100 percent is the highest schedular evaluation allowed under the law for this disability. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a travel board hearing held in Houston, Texas in February 2011. A transcript of the hearing is associated with the claims file. Additionally, evidence has been associated with the Veteran's virtual claims folder. A waiver of local consideration is contained in the Veteran's claims folder. See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
FINDINGS OF FACT

1. Prior to February 11, 2011, the Veteran's PTSD was manifested by intrusive thoughts and nightmares; intermittent bouts of depression and anxiety when triggered by events or social surroundings, bringing about difficulty in social situations; hypervigilance; disturbances of mood; and his concentration was sometimes off.  

2. Symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood have not been shown.

3. The rating criteria for mental disorders reasonably describes the Veteran's disability level and symptomatology, and there are no unusual or exceptional factors that render the application of the schedular criteria standards impractical.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent, prior to February 11, 2011, for the Veteran's PTSD have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2013).

2. Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2013).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA's duty to assist the Veteran in the development of the claims is not abrogated by the granting of service connection. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's service treatment records, Vet Center records, and VA medical treatment records have been obtained; he did not identify any private medical records pertinent to the appeal. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. 38 C.F.R. § 3.159(c)(2). VA examinations were conducted in October 2005 and July 2008; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). The examiners made all required clinical findings to permit application of the rating criteria; the examinations are adequate. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). The Veteran has not indicated that his disability has worsened in the time since the last examination; nor does the record confirm the same.
There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. Accordingly, the Board will address the merits of the claim.

Law and Regulations- Increased Ratings for PTSD

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found, however. This practice is known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(West 2002); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

Upon review, Diagnostic Code 9411 is deemed by the Board to be the most appropriate code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD). In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule. Therefore, rating under another diagnostic code would not produce a different result.

The General Rating Formula for Mental Disorders provides, in pertinent part:

50 percent- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

70 percent- Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

100 percent- Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or name. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996). A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]; See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

Analysis- Increased Rating for PTSD

The Veteran contends that his service-connected PTSD was manifested by symptoms which more nearly approximate an evaluation rating in excess of the current 50 rating assigned, prior to February 11, 2011.

Review of the record reveals that the Veteran was initially seen at the Veterans Center in February 2005 for treatment. During that visit, he reported that he was having intrusive thoughts, dreams, and depression since the start of the Iraq war. He expressed that he had thoughts of suicide, but that he would never kill himself because of his love for his family. The Veteran was recorded as being fully oriented, properly dressed, and tense. In May 2005, the Veteran explained that he experienced a nervous breakdown in college (approximately in 2003) because of depression, anger, intrusive thoughts, and resentment. The report indicated that the Veteran's symptoms had gotten worse with the Iraq war, but that he was married and stable, which helped with his situation. The recommendation provided was individual and group counseling. Another May 2005 entry reported that the Veteran was feeling better and was relaxed, however he explained that he had a nightmare recently. In October 2005, the Veteran was relaxed and denied anger about military issues. He reported that he was doing better socializing and keeping busy. 

The Veteran was afforded a VA examination in October 2005 to determine the existence of PTSD and its etiology. The Veteran explained that he was self-employed as a pressure washer and that he had worked in sales in the past; however he could not function well around people, so he switched his occupation. The Veteran reported that prior to his service in Vietnam, he enjoyed playing baseball and was a friendly person. He reported current flashbacks and bad dreams every one to two months and that war movies and news segments about war caused him to have flashbacks and made his heart race. The Veteran reported that he withdrew from social activities and avoided large groups, as he felt very uncomfortable and nervous around others. He explained that he had difficulty sleeping and often hit and moved during his sleep. He denied any temper problems and admitted that he was able to control his temper. The examiner noted that woods, backfires, and helicopters reminded the Veteran of his time in Vietnam. The Veteran reported that he sat with his back towards the wall. He denied drinking alcohol and drug use. When asked about his relationships with others, the Veteran reported that he had a good relationship with his parents and that he was currently in his second marriage, which he described as "very good". He explained that he only had one brother, but that he was not very close with him. 

The 2005 examiner noted that the Veteran was neatly dressed and groomed, that he was oriented to time, place, person, and purpose, that his mood was subdued and his affect was blunted, and that his speech was normal. The examiner indicated that no panic attacks were noted, that the Veteran denied suicidal and homicidal thoughts, that his judgment was not impaired, and that his memory was intact. Additionally, the examiner recorded that there was no history of hallucinations or delusions, but that the Veteran suffered from increased startle response, hypervigilance, and had difficulty with concentration. The examiner further commented that the Veteran was able to use coping strategies and was capable of performing activities of daily life, although he withdraws somewhat. He noted that the Veteran has difficulty socializing with others, but that he understands commands without difficulty and he does not pose a threat or danger to himself or others. The examiner diagnosed chronic PTSD and assigned a GAF score of 58, indicating moderate symptomatology.

The Veteran began an eight week group counseling program at the Vet Center in January 2006. In April 2006, the Veteran was reported as having made significant progress, but still needed supportive services. In August 2007, the Veteran reported that he was sleeping better due to his medication and that he was doing "OK", as he had reduced his viewing of the Iraq war on television. In January 2008, the Veteran reported having less intrusive thoughts. In March 2008, the Veteran indicated that he continued to have anxiety and depression, but that he was feeling better. 

In support of his claim, the Veteran submitted a written lay statement dated in May 2006, which recounted his experiences in Vietnam and explained that after his return home, he suffered from flashbacks and nightmares, and that he could not keep a job very long because he had difficulty working with other people. The Veteran reported that his family told him that he is often moody and that he had a hard time sleeping at night, usually only getting about three to four hours of sleep per night.

The Veteran's wife submitted a statement dated in May 2006 as well. Within her statement, she explained that the Veteran would totally avoid the subject of Vietnam and his war experiences upon his arrival home. She indicated that the Veteran had a hard time falling asleep and that during the night he often tossed and turned all night, which affects her quality of sleep. She explained that the Veteran had suffered nightmares and dreams about Vietnam over the last several years and that he gets very upset when it happens and that it affects his mood for the next day. The Veteran's wife stated that the Veteran was short-tempered and sometimes unreasonable. Finally, she explained that the Veteran participated in VA group therapy sessions and that he was unable to watch movies that remind him of war. 

An August 2006 VA treatment record indicated that the Veteran had sleeping difficulties and suffered from nightmares. He denied feeling down, depressed, or hopeless. A December 2006 VA record noted that the Veteran reported continued sleep difficulties, having a bad attitude, and being mean to his wife. In January 2008, the Veteran's PTSD was reported as "doing well".

The Veteran was afforded another VA examination in July 2008 to access the current severity of his PTSD. The Veteran reported that he was still having difficulty sleeping, however he had been prescribed medication that he rarely took because he was afraid of becoming dependent upon it. He explained that he got about 4 hours of sleep per night. He explained that he had weekly nightmares about combat and that he moved during his sleep. He recounted a recent incident when he hit his wife in his sleep as a result of his frequent moving. He reported receiving outpatient treatment for his PTSD. The Veteran reported that he was still self-employed, but that he could only work for approximately 20 hours per week due to his back pain. The Veteran admitted to having thoughts about Vietnam at least twice per week and that that he routinely avoids triggers like war movies and jungle-like settings. He explained that he tried to control his anger, but that he snaps on his wife approximately once a week. The Veteran explained that he often times took precautions, such as looking over his shoulder while pumping gas. He reported that he had been married to his current wife for 15 years and that their relationship was "good". He was still friends with his first wife and he met for coffee with three friends on a weekly basis. He told the examiner that he traveled with his wife for leisure. The Veteran denied any violence, delusions, hallucinations, suicidal attempts, and obsessive behaviors. 

The July 2008 examiner noted that the Veteran was neatly groomed and that his activities of daily life and his hygiene were intact. She also noted that his mood was anxious, his affect was constricted, and that he seemed to be nervous. The examiner indicated that the Veteran's speech was logical, that he was alert and fully oriented, that his thoughts were organized, coherent and goal-oriented, and that he only drank alcohol on special occasions. She reported that there was no memory impairment, but that the Veteran experienced anxiety episodes upon traumatic reminders and social interaction which the Veteran explained resulted in his heart racing. She noted that the Veteran was hypervigilant and that his nightmare frequency had increased. The examiner assigned a GAF score of 50 and stated that the Veteran's symptoms resulted in deficiencies in most of the following areas: work, family relations, judgment thinking, and mood.

In November 2009, the Veteran returned to the Vet Center to discuss his depression. In December 2010, a behavioral health note indicated that the Veteran bad anxiety and that he had to take daily medication. He reported that he got approximately 3 to 5 hours of sleep per night. He reported that his concentration was off, but that his memory was fine. He also reported an increase in his anger. The Veteran said the he did think of suicide, however he had no plan or intent to commit such and that he had never previously attempted to do so in the past. He indicated that he saw mild shadows at times, but denied delusions, audio hallucinations, and paranoia. He admitted that his medications helped him some. The Veteran reported that his thoughts are slow, but that they were organized and focused. His insight and judgment were good and he reported a good relationship with his wife. He reported that he now maintained a relationship with his only brother and that he had a few friends and other family members that he associated with. The Veteran reported that he enjoyed yard work and other odd jobs. The social worker assigned a GAF score of 65, indicating mild symptomatology.

In January 2011, a psychiatry intake evaluation note indicated that the Veteran suffered from increased startle, hypervigilance, avoidance, isolation, intrusive memories, and sleep disturbance from nightmares. The Veteran reported he thought about suicide a week prior when he could not sleep, but he denied having suicidal ideation, an intent, or a plan. He also denied having any past suicidal attempts. The Veteran reported having a good relationship with his wife and children. The psychiatrist indicated that the Veteran was well groomed, polite, cooperative, and fully oriented. His mood was anxious and depressed and his thoughts were coherent and logical. The Veteran denied any hallucinations, delusions, or any other psychotic symptoms. His insight and judgment were fairly good. The psychiatrist assigned a GAF score of 60.

In February 2011, the Veteran testified at a hearing before the undersigned VLJ. During that hearing, the Veteran testified that he was self-employed and that it was difficult for him to work with other people. He expressed that he preferred to work alone so that no one had to tell him what to do. He explained that he snaps on his wife sometimes and that he apologized afterwards. He also recounted an incident where he yelled at someone in public for throwing a pallet on the ground, which scared him. He also apologized shortly after for his actions. The Veteran testified that he is committed to church because it helps guide him through things. He said that although suicide had crossed his mind, he loved his wife and his family and that is what kept him going. He also explained that he cannot watch war-related movies. The Veteran explained that he used to love to go to dances and to go bowling, but that it was difficult for him to do so at that time because of the large crowds. He reported that he has always been a person who took pride in his appearance and who did not like to look dirty. Lastly, he testified that he was not a violent person and that he tried to control himself.

As stated above, a 70 percent evaluation for psychiatric disability is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. See 38 C.F.R. § 4.130.

Although the July 2008 VA examiner stated that the Veteran suffered from "deficiencies in most of the following areas of work, family relations, judgment thinking, and mood", the Board finds that this statement is entitled to no probative value because when the evidence is evaluated as a whole, this level of impairment is not shown or supported. Specifically, the Veteran consistently reported good family relationships with his current wife and children, with the exception of occasional anger outbursts. Additionally, he stated that he had reconnected with his once estranged brother. He also reported that he is still friends with his first wife and that he frequently met for coffee with three other friends. Therefore, the Board finds that the Veteran is capable of establishing and maintaining effective relationships, even if they are selective. 

As for work and employment, the Veteran was able to function independently, appropriately, and effectively, as he was still actively self-employed during this time and his reduced work hours were reported as being due to his back condition, not his PTSD. Furthermore, the Veteran reported that he had difficulty working with people, but he also reported on a different occasion that his preference for working alone was because no one had to tell him what to do.

Turning to the Veteran's mood an appearance, he was consistently reported as being neatly groomed and properly dressed during his examinations and clinical visits. Additionally, the Veteran himself testified that he has always been a person who took pride in his appearance and that he did not like to look dirty. While the Veteran's was recorded as being anxious, nervous, and subdued at times, the Veteran himself denied feeling down, depressed, or hopeless during an August 2006 visit and reported that he only felt depressed or down every one to two weeks during his 2008 examination. He also reported anxiety attacks; however, the frequency of such was not near-continuous, as the 2008 examiner reported that the Veteran's anxiety episodes resulted from traumatic reminders and social interaction, which the Veteran tried to avoid. Therefore, the Board finds that no neglect of personal hygiene or appearance was present and that there was no near continuous mood impairment affecting his ability to function independently.

As for the Veteran's judgment, thinking, and speech capabilities, the 2005 examiner indicated that the Veteran had no impaired judgment and the January 2011 psychiatrist noted fairly good judgment. The July 2008 examiner indicated that his thoughts were considered to be organized, coherent, and goal-oriented and the Veteran himself reported that his thoughts were organized and focused in December 2010. Although the Veteran reported occasional thoughts of suicide, he consistently denied having suicidal ideation, an intent, or a plan and explained that he had no plan of committing suicide because of his love for his family. The 2008 examiner indicated that there were no obsessive behaviors present, while both examiners indicated that the Veteran was able to perform his activities of daily life. Although the Veteran recounted an incident in 2011 where he yelled at someone in public for startling him, he has consistently denied being a violent person and he also explained that he gave the person an immediate apology. Finally, the medical evidence indicates that the Veteran was fully oriented during the times of his VA examinations and his clinical visits and that his speech was recorded as logical and normal; not intermittently illogical, obscure, or irrelevant. Therefore, the Board finds that there was no spatial disorientation and no impairment of speech, thinking, judgment, or impulse control. 

The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the Veteran's particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In this case, the Board concludes that the Veteran's PTSD symptoms did not cause occupational and social impairment with deficiencies in most areas prior to February 11, 2011 as indicated by the July 2008 VA examiner, for the reasons stated above. Nor did his disability picture more nearly approximate the higher rating criteria.  Following a review of the evidence of record, the greater weight of the evidence demonstrates that the Veteran's impairment is most nearly contemplated by the 50 percent disability rating currently assigned for the period of prior to February 11, 2011.  He has intrusive thoughts and nightmares.  He suffers with intermittent bouts of depression and anxiety when triggered by events or social surroundings, bringing about difficulty in social situations.  He is hypervigilant.  He has disturbances of mood, and his concentration is sometimes off.  These represent reduced reliability and productivity as contemplated by the 50 percent criteria.
As a final matter, the Veteran's PTSD symptoms and manifestations shown throughout the relevant time period have not met or nearly approximated the criteria for a higher rating, and staged ratings are not applicable during such time. 

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is indicated. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops. Id. 

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization. Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Director of the Compensation for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate. A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. Specifically, the Veteran reports multiple psychiatric symptoms, some of which include sleep impairment, anxiety, and depression. The current 50 percent rating for the applicable time period contemplates these and other psychiatric symptoms. Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The preponderance of the evidence is against the Veteran's claim for increase, and thus, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102, 4.3. Accordingly, the appeal in this matter must be denied.


ORDER

Entitlement to an initial evaluation in excess of 50 percent, prior to February 11, 2011, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


